*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated July 26, 2021 is acknowledged.
Priority
This application is a DIV of 16/108,465 filed on 08/22/2018 (PAT 10898443), which is a DIV of 14/817,084 filed on 08/03/2015 (PAT 10426735), which claims benefit of 62/032,148 filed on 08/01/2014, and claims benefit of 62/180,415 filed on 06/16/2015.
Claim Status
Claims 30, 33-36, and 39-50 are pending and examined. Claims 45-50 were newly added and read on the elected invention of Group III. Claims 1-29, 31, 32, 37, and 38 were cancelled. Claims 30 and 34 were amended. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 34 and 38 are withdrawn because claim 34 was amended by further narrowing the list from which R1 is selected and claim 38 was cancelled. 
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 30 and 33-44 over Vegas (US 2012/0308650 Al Published December 6, 2012 — of record in IDS dated 09/26/2019) are withdrawn because applicant 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record in Vegas ‘650. The claimed invention is not obvious over Vegas ‘650 for reasons described above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 30, 33-36, and 39-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617